M’Kean, C. J.
in his charge to the jury, stated the written and parol testimony very fully.
He then observed, that the plaintiff had given very material evidence, which had not been produced on the former trials. The requisition made to Thompson at an early day to make the survey, the co-partnership existing against the now plaintiff, and the knowledge of the defendant of the lands being in dispute before he purchased, were now first brought forward, and operated with great force in behalf of the plaintiff.
If the plaintiff had been guilty of laches, in not procuring a survey for a number of years, or endeavouring by proper means to procure one, he ought to suffer for his negligence. *5231 Eiligence *in such matters, forms an essential feature J in titles on locations; and the claimant who idly stands by, and suffers other surveys to be made without prosecuting his claim, shall be postponed. The knowledge of the defendant of the dispute, and of Hatfield’s possession, were also material circumstances to be proved; because if one in possession, had a legal title, and had sold to a purchaser bona fide and without notice, an equitable title by improvement, shall not affect him, nor indeed ought it to be suffered to go to the jury in evidence. (Vid. Talb. Cas. 187, 258, 260. 2 Ereem. 43. 3 Cha. Ca. 123. 2 Black. Com. 329, 337.
When the defendant purchased, he most probably bought the application only, and the survey was made afterwards. The bill of sale, in the hand writing of Boyd, one of the company, though very full in other particulars, does not specify *523the survey, or quantity of acres, though on the face of the paper it would appear the lines were run by Boyd himself, but three days before; and one of the witnesses swears that the survey was not made until the succeeding year.
Referred to in 3 Biun., 189.
Here then, independent of Hatfield’s improvement, which need not be taken into view, the plaintiff has the earliest descriptive application; and his warrant, survey and patent, shall like the different parts of a common recovery, all refer back to the first act, and will therefore over-reach the defendant’s title. He and Hatfield have been in uniform possession since 1769, until the defendant has by finesse, elbowed him out of part of the land. His title has been sanctioned by the verdicts of three successive juries, and no good reason has been offered to us, why he should not now succeed.
The jury found a verdict for the plaintiff, without leaving the bar. The court then told the defendant, that four different juries had united in opinion, concerning the title. It was high time, peace should be restored between them; but if he still meant to contend the right, and worry his adversary out, courts of justice would interpose their authority, and prevent him from dragging his opponent into further vexatious law suits. As equity would decree an injunction after three trials, so would courts in Pennsylvania, stay his further proceedings, by their summary powers, for the ends of justice. (Vid. Sel. Cha. Ca. Temp. King 13. 2 Equ. Ca. Ab. 522. 1 Wins. 672. 2 Bro. Pari. Ca. 217. 1 Stra. 404. Bunb. 158.